Citation Nr: 1829281	
Decision Date: 05/31/18    Archive Date: 06/12/18

DOCKET NO.  14-42 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in a September 1994 rating decision which denied entitlement to service connection for a psychiatric disorder.

2. Whether there was CUE in a September 1994 rating decision which assigned an initial evaluation of 10 percent for sleep apnea.

3. Whether there was CUE in a May 2005 rating decision which assigned an effective date of August 21, 2004, for an award of a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from June 1976 to April 1978 and from September 1987 to June 1993.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of the claims file lies with the RO in Winston-Salem, North Carolina.

The Veteran testified before the Board at a December 2015 hearing conducted via videoconference.  A transcript of the hearing is of record.

This case was previously before the Board in June 2015, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1. The September 1994 rating decision which denied service connection for a psychiatric disorder was adequately supported by the evidence then of record, considered the correct facts as they then existed, correctly applied statutory or regulatory provisions extant at that time, and did not contain an undebatable or egregious error of fact or law that was outcome determinative.

2. The September 1994 rating decision which assigned an initial evaluation of 10 percent for sleep apnea was adequately supported by the evidence then of record, considered the correct facts as they then existed, correctly applied statutory or regulatory provisions extant at that time, and did not contain an undebatable or egregious error of fact or law that was outcome determinative.

3. The May 2005 rating decision which assigned an effective date of August 21, 2004, for an award of a TDIU was adequately supported by the evidence then of record, considered the correct facts as they then existed, correctly applied statutory or regulatory provisions extant at that time, and did not contain an undebatable or egregious error of fact or law that was outcome determinative.


CONCLUSIONS OF LAW

1. The September 1994 rating decision which denied service connection for a psychiatric disorder was not clearly and unmistakably erroneous.  38 U.S.C. § 5109A (2012); 38 C.F.R. § 3.105(a) (2017).

2. The September 1994 rating decision which assigned an initial evaluation of 10 percent for sleep apnea was not clearly and unmistakably erroneous.  38 U.S.C. § 5109A (2012); 38 C.F.R. §§ 3.105(a), 4.97, 4.124a (1994, 2017).

3. The May 2005 rating decision which assigned an effective date of August 21, 2004, for an award of a TDIU was not clearly and unmistakably erroneous.  38 U.S.C. § 5109A (2012); 38 C.F.R. § 3.105(a) (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In certain instances, VA has duties to notify and assist a Veteran in substantiating a claim.  More specifically, upon receipt of a complete or substantially complete application, VA must inform him of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that he is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see also 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the Veteran's contentions concerning CUE, the United States Court of Appeals for Veterans Claims (Court) held in relevant part that "there is nothing in the text or the legislative history of [the Veterans Claims Assistance Act (VCAA)] to indicate that VA's duties to assist and notify are now, for the first time, applicable to [CUE] motions."  Livesay v. Principi, 15 Vet. App. 165, 179 (2001).  A "claimant," as defined by 38 U.S.C. § 5100 (2012), cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to the CUE motion currently being considered in this appeal.  Baldwin v. Principi, 15 Vet. App. 302 (2001); see also Parker v. Principi, 15 Vet. App. 407 (2002).

Analysis

Generally, a decision of the RO that is not timely appealed becomes final and binding in the absence of CUE.  38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103 (2017).  If the evidence establishes CUE, the prior decision will be reversed or revised; a finding of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C. § 5109A; 38 C.F.R. §§ 3.104(a), 3.105(a) (2017).

To establish CUE in a prior decision, the following requirements must be met: (1) either the facts known at the time of the decision being attacked on the basis of CUE were not before the adjudicator or the law then in effect was incorrectly applied; (2) an error occurred based on the record and the law that existed at the time; and (3) had the error not been made, the outcome would have been manifestly different.  See, e.g., Bouton v. Peake, 23 Vet. App. 70, 71 (2008) (internal citation omitted); Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

CUE is a collateral attack on an otherwise final rating decision by an RO.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo, 6 Vet. App. at 44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

Mere misinterpretation of the facts does not constitute CUE.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Assertions that the previous adjudication at issue "improperly weighed and evaluated the evidence" does not satisfy the stringent legal requirements for CUE.  See Fugo, 6 Vet. App. at 43. 

Likewise, a breach of VA's duty to notify and assist.  See Crippen v. Brown, 9 Vet. App. 412, 418 (1996); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  This includes situations when the RO is alleged to have breached the duty to assist a veteran in obtaining relevant service medical records that may render a prior rating decision non-final, or another kind of "grave procedural error" ostensibly has occurred.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2003) (en banc). 

The Veteran asserts two instances of CUE in a September 1994 rating decision.  First, he asserts that service connection for a psychiatric disorder should have been awarded based on diagnoses contained in his service treatment and discharge records.  Second, he asserts that an initial evaluation higher than 10 percent should have been awarded for sleep apnea, as he was prescribed the use of a BIPAP machine to treat the condition.  

With respect to the claim of service connection for a psychiatric disorder, the RO considered the Veteran's service treatment records, including a diagnosis of adjustment disorder with depressed mood.  The RO also considered the findings of a July 1993 VA examination, which diagnosed depressive reaction.  Service connection was denied based on a determination that either adjustment disorder with depressed mood or depressive reaction were shown to be acute and transitory, without additional evidence of the disorders at the time of this rating.  Indeed, the diagnosis of adjustment disorder (also known as depressive reaction) requires that the maladaptive reaction be temporary and last for no more than six months.  See Diagnostic and Statistical Manual of Mental Disorders, Third Edition Revised (DSM-III-R) (effective at the time of the September 1994 rating decision).  There was no evidence at the time of a chronic acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), which is discussed separately below.  Therefore, the September 1994 denial of service connection for an adjustment disorder and depressive reaction was adequately supported by the facts as known at the time, and thus was not clearly and unmistakably erroneous.

With respect to PTSD, the Board acknowledges that the RO may have erred in rendering its own medical conclusion that the Veteran's claimed in-service stressor was insufficiently traumatic to support a diagnosis of PTSD, which was contradictory to a March 1993 Report of Medical Board and the July 1993 VA examination.  See generally Colvin v. Derwinski, 1 Vet. App 171 (1991).  However, service connection for PTSD requires "credible supporting evidence that the inservice stressor actually occurred."  See 38 C.F.R. § 3.304(f) (1994).  There was no credible evidence to support a determination that the in-service stressor occurred other than the Veteran's lay statements, which are insufficient for such a finding.  While it is possible such evidence could possibly have been developed, the failure to do so amounts to a breach of VA's duty to assist, which may not form the basis of a finding of CUE.  See Crippen, 9 Vet. App. at 418; see also Cook, 318 F.3d 1334.  Therefore, even though the RO may have erred in making its own medical determination regarding stressors supporting a diagnosis of PTSD, based on the evidence then of record, it is not absolutely clear that a different result would have ensued, as there was no verified evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f).  Therefore, the September 1994 rating decision was not clearly and unmistakably erroneous in denying service connection for PTSD.  Fugo, 6 Vet. App. at 43.  Further, that diagnosis has not been subsequently confirmed and is not the psychiatric pathology for which service connection has been granted.

With respect to the 10 percent evaluation assigned for sleep apnea, there were no specific diagnostic criteria applicable to sleep apnea at the time of the September 1994 rating decision.  See generally 38 C.F.R. § 4.97 (1994).  Therefore, the RO evaluated the Veteran's sleep apnea as analogous to stenosis of the larynx, and determined that the severity of the Veteran's sleep apnea more closely approximated "mild" impairment.  The Veteran's assertions regarding the assigned evaluation for sleep apnea essentially amounts to a contention that the RO improperly weighed and evaluated the evidence, which the Court has held does not satisfy the stringent legal requirements for CUE.  See Fugo, 6 Vet. App. at 43.  Therefore, the September 1994 rating decision was not clearly and unmistakably erroneous in assigning an initial 10 percent evaluation for sleep apnea.  Id.

Finally, the Veteran asserts CUE in a May 2005 rating decision which assigned an effective date of August 21, 2004, for an award of a TDIU.  The proper effective date for an award of TDIU is either the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o).  A TDIU rating may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  The May 2005 rating decision assigned an effective date of August 21, 2004, which was the day following his late date of full-time gainful employment with VA.  There is no legal entitlement to a TDIU rating during a period in which the Veteran is gainfully employed.  As such, the May 2005 rating decision was not clearly and unmistakably erroneous in assigning an effective date of August 21, 2004, for an award of a TDIU rating.

In sum, there is no error ascertained in either rating decision.  There was no undebatable or manifest error on the part of the RO such that the decisions issued would have been manifestly different but for the error.  Accordingly, the appeal must be denied.


ORDER

There was no CUE in a September 1994 RO rating decision denying service connection for a psychiatric disorder.

There was no CUE in a September 1994 RO rating decision which assigned an initial evaluation of 10 percent for sleep apnea.

There was no CUE in a May 2005 RO rating decision which assigned an effective date of August 21, 2004, for an award of a TDIU rating.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


